DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 06/09/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable by Yoshiara et al. US 20150087985 A1 "Yoshiara" and further in view of Fujita US 20170290567 A1 “Fujita” and Sakurai et al. US 20030199794 A1 “Sakurai”.
Regarding claims 1, 14 and 15, Yoshiara teaches “An ultrasonic diagnostic apparatus comprising: an ultrasonic probe including a plurality of ultrasonic transducers” (Claim 1) (“An ultrasound diagnostic apparatus, comprising a transmitter/receiver that performs a first set of ultrasound transmission/reception and a second send of ultrasound transmission/reception, on a same scanning line of an imaging region of a subject administered with a contrast agent, for a plurality of the sets, to output reflected wave data for the plurality of the sets” [Claim 1]. Therefore, the ultrasound diagnostic apparatus can transmit and receive ultrasound and therefore includes ultrasound transducers. Regarding the ultrasonic probe including a plurality of ultrasonic transducers, Yoshiara discloses “The ultrasonic probe 1 includes a plurality of piezoelectric transducer elements. The plurality of the piezoelectric elements generate ultrasonic waves based on a drive signal supplied from a transmitter/receiver 11 included in the apparatus body 10 described later” [0022]. As shown in FIG. 1, the ultrasonic probe is included within the ultrasonic diagnostic apparatus, therefore, the apparatus disclosed in Yoshiara includes an ultrasonic probe with a plurality of ultrasonic transducers (i.e. piezoelectric elements).; 
“A probe sensitivity management system comprising:” (Claim 14) (“For example, the operator performs ultrasound contrast imaging with “one set of AMPM (i.e. amplitude modulation/phase modulation)” initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure of FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090]. Furthermore, Yoshiara discloses “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets […] With this process, the operator can see the contrasted image in the second mode illustrated in the first figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, contrast images with poor sensitivity, under broadest reasonable interpretation, had to have been acquired with a probe that was not sufficiently activated to produce an image with high sensitivity. For the second mode to produce a contrasted image with improved sensitivity, the probe had to have been activated according to parameters that would increase the sensitivity of the probe, such parameters including but not limited to activating the transducer elements with a higher frequency or pulse width. Since the operator can switch the probe to a second mode in which the control unit 17 can set ultrasound transmission/reception conditions (i.e. such as sensitivity or signal strength), under broadest reasonable interpretation, the switch allows the sensitivity of the probe to be adjusted. Furthermore, Yoshiara discloses “The ultrasound diagnostic apparatus according to claim 1, wherein the transmitter/receiver adjusts transmission output of ultrasound waves in accordance with a total number of sets of the first set of ultrasound transmission/reception and the second set of the ultrasound transmission/reception” [Claim 9]. Since the ultrasound diagnostic apparatus includes a transmitter/receiver that adjusts transmission output (i.e. associated with the plurality of transducers within ultrasound probe), under broadest reasonable interpretation, the ultrasound diagnostic apparatus of Yoshiara is constitutes a probe sensitivity management system.);
“an ultrasonic probe” (Claim 14) (“The ultrasonic probe 1 includes a plurality of piezoelectric transducer elements. The plurality of the piezoelectric elements generate ultrasonic waves based on a drive signal supplied from a transmitter/receiver 11 included in the apparatus body 10 described later” [0022]. As shown in FIG. 1, the ultrasonic probe is included within the ultrasonic diagnostic apparatus, therefore, the apparatus disclosed in Yoshiara includes an ultrasonic probe.); 
“A non-transitory storage medium storing a program that causes processing circuitry to execute a process of measuring” (Claim 15) (“the ultrasound imaging programs can be executed, being stored in a computer-readable non-transitory recording medium such as a hard disc, a flexible disc (FD), a CD-ROM, an MO, and a DVD, and being read out from the non-transitory recording medium by the computer” [0124]. Since the computer-readable non-transitory recording medium stores the ultrasound imaging programs to be executed by the ultrasound diagnostic apparatus, the computer-readable non-transitory recording medium constitutes a non-transitory storage medium storing a program that causes the processing circuitry to perform various processes, such as the ones listed within the claim. Furthermore, regarding processing circuitry, Yoshiara discloses “The control unit 17 controls the entire processing performed by the ultrasound diagnostic apparatus. Specifically, the control unit 17 controls processing performed by the transmitter/receiver 11, the B-mode processing unit 12, the Doppler processing unit 13, and the image generating unit 14 […]” [0042]. Since the control unit controls the processing performed by the components of the ultrasound diagnostic apparatus, under broadest reasonable interpretation, the control unit 17 constitutes processing circuitry that executes a process of measuring.);
“5a memory” (Claims 1 and 14) (In FIG. 1 that the apparatus body 10 of the ultrasonic diagnostic apparatus includes an image memory 15 and an internal memory 16. Furthermore, Yoshiara discloses “The image memory 15 is a memory storing therein image data for display generated by the image generating unit 14 […] The image memory 15 also can store therein the reflected wave data output from the transmitter/receiver 11” [0040] and “The internal memory 16 stores therein various data such as control programs for performing transmission/reception of ultrasonic waves, image processing, and display processing; diagnostic information (patients’ IDs and doctors’ opinions, for example; a diagnostic protocol; and various body marks. The internal memory 16 is also used for storing the image data stored in the image memory 15, for example, as necessary” [0041]. Therefore, the ultrasonic diagnostic apparatus includes at least one memory that stores reflected wave data as well as control programs for performing various tasks associated with processing and displaying a diagnostic ultrasonic image.); and 
“processing circuitry configured to: […]”  (Claims 1 and 14) (“The control unit 17 controls the entire processing performed by the ultrasound diagnostic apparatus. Specifically, the control unit 17 controls processing performed by the transmitter/receiver 11, the B-mode processing unit 12, the Doppler processing unit 13, and the image generating unit 14 […]” [0042]. Since the control unit controls the processing performed by the components of the ultrasound diagnostic apparatus, under broadest reasonable interpretation, the control unit 17 constitutes processing circuitry.); […]
“measure second reflected wave signals generated by the ultrasonic probe at a second time point after the first time point […]” (Claims 1 and 14) and “a process of measuring second reflected wave signals 10generated by the ultrasonic probe at a second time point after the first time point […]” (Claim 15) (“the transmitter/receiver 11 according to the first embodiment performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception, on a same scanning line of an imaging region of the subject P administered with a contrast agent, for a plurality of sets, to output reflected wave data for the plurality of the sets” [0059]. Furthermore, Yoshiara discloses “The transmitter/receiver 11 includes an amplifier circuit, an analog/digital (A/D) converter, and a reception delay circuit […] The reception delay circuit provides digital data with a reception delay time required to determine reception directionality” [0031]. Since the transmitter/receiver 11 can perform a second set of ultrasound reception/transmission and the transmitter/receiver 11 includes a reception delay circuit, under broadest reasonable interpretation, the control unit 17 (i.e. the processing circuitry) measures a second reflected wave signal generated by the ultrasonic probe at a second time point after the first time point.); 
“perform correction to suppress variations between 15the second reflected wave signals respectively generated by the plurality of ultrasonic transducers based on the information concerning the first reflected wave signals stored in the memory and information concerning the second reflected wave signals acquired based on the measurement of 20the second reflected wave signals” (Claims 1 and 14) and “a process of performing correction to suppress variations between second reflected wave signals respectively generated by the ultrasonic probe based on the information concerning the first reflected wave signals stored in the memory and information concerning the second reflected wave signals acquired based on the measurement of the second reflected wave signals” (Claim 15) (“Generally speaking, reflected waves have different intensities depending on the depth of the reflection source thereof even if they have the same reflection source. Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction that is the reception time. The gain correction descried above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. In this case, the gain of the reflected waves is adjusted such that the reflected wave signal is corrected to account for attenuation (i.e. amplitude variation), therefore under broadest reasonable interpretation, this gain correction operation suppresses variations between the second reflected wave signals and the first reflected wave signals. Since the transmitter/receiver 11 (i.e. controlled by the control unit 17) is capable of performing sensitivity time control which is a form of gain correction on the reflected wave signals, under broadest reasonable interpretation, the control unit 17 (i.e. the processing circuitry) is capable of performing correction to suppress variations between 15the second reflected wave signals respectively generated by the plurality of ultrasonic transducers based on the information concerning the first reflected wave signals stored in the memory and information concerning the second reflected wave signals acquired based on the measurement of 20the second reflected wave signals.).
Yoshiara does not disclose that the processing circuitry is configured to “measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment” (Claims 1 and 14); “a process of measuring initial data relating to sensitivity of an ultrasonic probe including first reflected wave signals generated by an ultrasonic probe at a first time point during a period from a manufacture of an apparatus comprising the processing circuitry to shipment” (Claim 15); “store information concerning the first reflected wave signals in the memory” (Claims 1 and 14); “a process of storing information concerning the first reflected wave signals in a memory” (Claim 15); “for inspection of deterioration of the sensitivity” (Claims 1 and 14); “the second time point being for inspection of deterioration of the sensitivity” (Claim 15); “notify a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe” (Claims 1 and 14) and “a process of notifying a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe” (Claim 15).
Fujita discloses that the processing circuitry is configured to “measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time during a period from a manufacture of the apparatus to shipment” (Claims 1 and 14) and “a process of measuring initial data relating to sensitivity of an ultrasonic probe including first reflected wave signals generated by an ultrasonic probe at a first time point during a period from a manufacture of an apparatus comprising the processing circuitry to shipment” (Claim 15) (“The initial value of the transmitting/receiving sensitivity is generally measured during a period after the manufacture of the ultrasound probe 1 until the shipment thereof. When the connector 13 has been connected to the main unit 2, the system control circuit 23 measures the initial value of the transmitting/receiving sensitivity (the measurement function 231” [0032]. Therefore, since the initial value of the transmitting/receiving sensitivity of the probe is measured during a period after the manufacture of the ultrasound probe and until the shipment thereof, under broadest reasonable interpretation, the processing circuitry performs the step of measuring initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time during a period from a manufacture of the apparatus to shipment. In regard to a first reflected wave, Fujita discloses “The system control circuit 23 receives RF signals from the transmitting/receiving circuit 21 […] The RF signal includes a transmission waveform Wa, multiple reflections and unnecessary vibration waveform Wb, a first reflected wave W1 that represents a first reciprocating reflected wave, I.e., first ultrasound wave that has reciprocated between the ultrasound transducer and the interface SF, and a second reflected wave W2 that represents a second reciprocating reflected wave, i.e. second ultrasound wave that has reciprocated between the ultrasound transducer and the interface SF” [0036]. Therefore, RF signals including first ultrasound wave representing a first reciprocating reflected wave can be received.); and 
 “store information concerning the first reflected wave signals in the memory” (Claims 1 and 14) and “a process of storing information concerning the first reflected wave signals in a memory” (Claim 15) (“At this time, the system control circuit 23 outputs measuring device information that can identify the main unit 2 as a measuring device to the memory circuit 14 to store the information. Thereby, information on the measuring device that has measured the initial value is stored in the memory circuit 14 of the ultrasound probe 1” [0032]. Therefore, information related to the initial values of the transmitting/receiving sensitivity can be stored in the memory.); and 
that the second reflected wave signals generated by the ultrasonic probe at a second time point after the first time point, the second time point “being for inspection of deterioration of the sensitivity” (Claims 1, 14 and 15) (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management is performed, for example, during maintenance checkup by an operator such as a service person (manual measurement)” [0046] and “The system control circuit compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and determines whether the measurement, conditions need to be corrected” [0047]. In this case, a maintenance checkup is performed at a second time point after the first time point. Additionally, since the management measurement can be done to check for deterioration and the initial value can be compared with the measurement taken during the maintenance checkup, under broadest reasonable interpretation, the second reflected wave signals generated by the ultrasonic probe at a second time point can be used for inspection of deterioration of the sensitivity.
“notify a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe” (Claims 1 and 14) and “a process of notifying a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe” (Claim 15) (“Meanwhile, in order to grasp the transition of the temporal deterioration, data on the degree of deterioration may be accumulated and stored in every maintenance checkup. In this case, the system control circuit 23 outputs data indicating the transmitting/receiving sensitivity D2 measured, the pass/fail determination result, and the measurement date and time to the memory circuit 14 to store the data each time the transmitting/receiving sensitivity is measured and the pass/fail determination is made” [0051] and “When the degree of deterioration exceeds a predetermined value, the system control circuit 23 determines the transmitting/receiving sensitivity as “Fail” in the pass/fail determination. […] The system control circuit 23 outputs the determination result to the display 3 to display is as an evaluation result” [0050]. The determination result in this case is associated with a specific maintenance checkup conducted at a specific measurement date and time. In order to perform a maintenance checkup, a second reflected wave signal must have been transmitted. When an ultrasonic probe has deteriorated, the sensitivity of that ultrasonic probe inherently does not reach a manufacture reference value. Furthermore, to grasp the transition of the temporal deterioration, under broadest reasonable interpretation, it is necessary to provide the user a notification regarding the sensitivity (i.e. the transmitting/receiving sensitivity D2) associated with the measurement date and time at which each of the maintenance checkups were conducted. Therefore, since the system control circuit 23 outputs data indicating the transmitting/receiving sensitivity D2, the pass/fail determination result and the measurement date and time (i.e. a timing), the transition of the temporal deterioration of the ultrasonic probe is grasped (i.e. determined), and the system control circuit 23 outputs the determination result to the display, the processing circuitry performs the step of notifying a user of a timing (i.e. date and time) at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus and the probe sensitivity management system of Yoshiara so as to include the processing circuitry being configured to measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generate by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment and notify the user of a comparison result as disclosed in Fujita in order to determine whether or not the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ultrasonic probe has deteriorated such that quality images can be obtained with a properly functioning ultrasound probe.
The combination of Yoshiara and Fujita does not teach that the processing circuitry is configured to “display use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claims 1 and 14) or “a process of displaying use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claim 15).
Sakurai teaches that the processing circuitry is configured to “display use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claims 1 and 14) and “a process of displaying use history of the ultrasonic probe in a time interval from the first time point to the second time point” (Claim 15) (“The control circuit 21 includes, for example, a microprocessor, and drives and controls the information exchanger 14 of the transducer 13 via the read/write circuit 23 to execute information read/write control for reading identification information on the probe 11 stored in the information storage element 12 or writing use history on the probe 11. […] The control circuit 24 also performs display control for displaying on the display part 26 the use history information read from the information storage element 12” [0043] and “[…] Then, similarly to the case of the probe A 11a, the control circuit 24 executes processing such as reading identification information and use history information on the probe B 11b, displaying the read identification information and use history information on the display part 26” [0047]. Therefore, since the control circuit 21 includes a microprocessor (i.e. processing circuitry) and performs display control for displaying the use history information of the probe on the display part 26, the control circuit constitutes processing circuitry which is configured to display use history of the ultrasonic probe in a time interval from the first time point to the second time point.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the processing circuitry being configured to display the use history of the ultrasonic probe as disclosed in Sakurai to ensure that the “performance of the ultrasonic operating instrument is not impaired” [Sakurai: 0010]. When an ultrasonic probe is not cleaned/sterilized or has been reused many times, the performance of the ultrasonic probe may decline [Sakurai: 0010]. By displaying the use history of the probe as disclosed in Sakurai, the physician can be made aware of the performance of the ultrasonic probe and can therefore utilize this information when determining the proper settings for operating the ultrasonic probe (i.e. managing driving conditions for the probe [Sakurai: 0011]) or determining whether a different ultrasonic probe should be used instead. Combining the prior art elements according to known techniques would yield the predictable result of assessing the performance of the ultrasonic probe based on its use history. 
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry determines a necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performs correction to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary” (“Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031] In order for the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the amplifier circuit of the transmitter/receiver 11) to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary.).  
Regarding claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry performs correction to suppress the variations based on a reference 5value calculated from the information concerning the first reflected wave signals or the information concerning the second reflected wave signals” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in the second mode illustrated in the right figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, the sensitivity of the contrast image is used as a reference to determine whether the operator needs to operate the switch to cause the ultrasound diagnostic apparatus to enter the second mode. Furthermore, under broadest reasonable interpretation, this process can be performed again, wherein the sensitivity of the contrast image obtained in the second mode is used as the reference value. Therefore, under broadest reasonable interpretation, the sensitivity of the image obtained in the first mode (i.e. the first reflected wave signal) constitutes a reference value that is calculated from the information concerning the first reflected wave signals or the information concerning the second reflected wave signals (i.e. the second reflected wave signal obtained by the second mode).
Regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031] In order for the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the amplifier circuit of the transmitter/receiver 11) to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary.).  
Regarding claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Yoshiara discloses “wherein the processing circuitry performs 10correction to suppress the variations based on a reference value calculated from the information concerning the first reflected wave signals or the information concerning the second reflected wave signals after re-polarization of at least one of the plurality of ultrasonic transducers by reactivation of at least one of the plurality of ultrasonic transducers” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in the second mode illustrated in the right figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, the sensitivity of the contrast image is used as a reference to determine whether the operator needs to operate the switch to cause the ultrasound diagnostic apparatus to enter the second mode. Therefore, under broadest reasonable interpretation, the sensitivity of the image obtained in the first mode (i.e. the first reflected wave signal) constitutes a reference value that is calculated from the information concerning the first reflected wave signals.  
Furthermore, regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031]. For the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the amplifier circuit of the transmitter/receiver 11) to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary.  
  In regard to performing correction after re-polarization of at least one of the plurality of ultrasonic transducers by reactivation of at least one of the plurality of ultrasonic transducers, Yoshiara discloses “wherein the transmitter/receiver sets up the same polarity for the transmitted ultrasound waves whose amplitude modulation is large in each of the first set of the ultrasound transmission/reception and the second set of the ultrasound transmission/reception” [Claim 3] and “wherein the transmitter/receiver inverts each of the polarities of transmitted ultrasound waves performed for a plurality of times in the second set of the ultrasound transmission/reception from each of polarities of transmitted ultrasound waves performed for a plurality of times in the first set of the ultrasound transmission/reception” [Claim 4]. To set the same polarity for the transmitted ultrasound waves or invert the polarities of transmitted ultrasound waves, under broadest reasonable interpretation, at least one of the plurality of ultrasonic transducers emitting the ultrasound waves had to have been repolarized. Since the transmitter/receiver is capable of either setting the same polarity or inverting the polarities of the transmitted ultrasound waves, under broadest reasonable interpretation repolarization by reactivation of at least one of the plurality of ultrasonic transducers can be performed to perform correction.).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry performs correction to suppress the variations based on a reference value calculated from the information concerning the first reflected wave signals” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in the second mode illustrated in the right figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, the sensitivity of the contrast image is used as a reference to determine whether the operator needs to operate the switch to cause the ultrasound diagnostic apparatus to enter the second mode. Therefore, under broadest reasonable interpretation, the sensitivity of the image obtained in the first mode (i.e. the first reflected wave signal) constitutes a reference value that is calculated from the information concerning the first reflected wave signals.  
Regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031] In order for the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the amplifier circuit of the transmitter/receiver 11) to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary.).    
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Yoshiara. Likewise, Yoshiara discloses “wherein the processing circuitry performs correction to suppress the variations based on a reference value calculated from the information concerning the first reflected wave signals after re-polarization of at least 25one of the plurality of ultrasonic transducers” (“the operator performs ultrasound contrast imaging with "one set of AMPM (i.e. amplitude modification/phase modification)" initially set as the first mode. With reference to the contrasted image in the first mode illustrated in the left figure in FIG. 9, when it is determined that the sensitivity of contrast imaging is poor in an observed depth, the operator operates a switch on a touch command screen included in the input device 3, for example, to input the switching request to switch to the second mode” [0090] and “The control unit 17 sets ultrasound transmission/reception conditions in the second mode when the input device 3 receives the switch request and the number of the sets. […] With this process, the operator can see the contrasted image in the second mode illustrated in the right figure in FIG. 9. In the contrasted image in the second mode illustrated in the right figure in FIG. 9, the sensitivity of contrast imaging in the observed depth is improved […]” [0091]. In this case, the sensitivity of the contrast image is used as a reference to determine whether the operator needs to operate the switch to cause the ultrasound diagnostic apparatus to enter the second mode. Therefore, under broadest reasonable interpretation, the sensitivity of the image obtained in the first mode (i.e. the first reflected wave signal) constitutes a reference value that is calculated from the information concerning the first reflected wave signals.  
Furthermore, regarding the processing circuitry performing correction to suppress variations, Yoshiara discloses “Specifically, the deeper the position of the reflection source is, the intensity of the reflected wave is attenuated. For this reason, in conventional ultrasound diagnostic apparatuses, sensitivity correction is performed in which the gain is gradually increased in proportion to the depth direction, that is, the reception time. The gain correction described above is called sensitivity time control (STC). STC is performed by an amplifier circuit included in the transmitter/receiver 11 based on the setting input by the operator, for example” [0117]. Furthermore, Yoshiara discloses “The amplifier circuit amplified the reflected wave signals for each channel and perform thereon gain correction processing” [0031] In order for the amplifier circuit to perform the gain correction processing on the reflected wave signal, under broadest reasonable interpretation, the processing circuitry had to have determined that correction processing was necessary based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals obtained from the transmitter/receiver 11. Therefore, under broadest reasonable interpretation, the processing circuitry (i.e. control unit 17) is capable of determining necessity of correction processing based on the information concerning the first reflected wave signals and the 25information concerning the second reflected wave signals and performing correction (i.e. via the amplifier circuit of the transmitter/receiver 11) to suppress the variations in accordance with a determination result indicating that the- 73 - correction processing is necessary. 
  In regard to performing correction after re-polarization of at least one of the plurality of ultrasonic transducers, Yoshiara discloses “wherein the transmitter/receiver sets up the same polarity for the transmitted ultrasound waves whose amplitude modulation is large in each of the first set of the ultrasound transmission/reception and the second set of the ultrasound transmission/reception” [Claim 3] and “wherein the transmitter/receiver inverts each of the polarities of transmitted ultrasound waves performed for a plurality of times in the second set of the ultrasound transmission/reception from each of polarities of transmitted ultrasound waves performed for a plurality of times in the first set of the ultrasound transmission/reception” [Claim 4]. To set the same polarity for the transmitted ultrasound waves or invert the polarities of transmitted ultrasound waves, under broadest reasonable interpretation, at least one of the plurality of ultrasonic transducers emitting the ultrasound waves had to have been repolarized. Since the transmitter/receiver is capable of either setting the same polarity or inverting the polarities of the transmitted ultrasound waves, under broadest reasonable interpretation repolarization of at least one of the plurality of ultrasonic transducers can be performed to perform correction.). 
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshiara does not disclose “wherein the processing circuitry calculates first feature values at the first time point based on the measured reflected wave signals, stores the first feature values as the information concerning the first reflected wave signals in the memory, calculates second feature values at the second time point based on the measured second reflected wave signals to set the second feature values as the information concerning the second reflected signals”.
Fujita discloses “wherein the processing circuitry calculates first feature values at the first time point based on the measured reflected wave signals” (“The initial value of the transmitting/receiving sensitivity is generally measured during a period after the manufacture of the ultrasound probe 1 until the shipment thereof. When the connector 13 has been connected to the main unit 2, the system control circuit 23 measures the initial value of the transmitting/receiving sensitivity (the measurement function 231” [0032]. Therefore, since the initial value of the transmitting/receiving sensitivity of the probe is measured during a period after the manufacture of the ultrasound probe and until the shipment thereof, under broadest reasonable interpretation, the processing circuitry is capable of measuring initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generated by the ultrasonic probe at a first time during a period from a manufacture of the apparatus to shipment. In regard to a first reflected wave, Fujita discloses “The system control circuit 23 receives RF signals from the transmitting/receiving circuit 21 […] The RF signal includes a transmission waveform Wa, multiple reflections and unnecessary vibration waveform Wb, a first reflected wave W1 that represents a first reciprocating reflected wave, I.e., first ultrasound wave that has reciprocated between the ultrasound transducer and the interface SF, and a second reflected wave W2 that represents a second reciprocating reflected wave, i.e. second ultrasound wave that has reciprocated between the ultrasound transducer and the interface SF” [0036]. Therefore, RF signals including first ultrasound wave representing a first reciprocating reflected wave can be received.); 
“stores the first feature values as the information concerning the first reflected wave signals in the memory” (“At this time, the system control circuit 23 outputs measuring device information that can identify the main unit 2 as a measuring device to the memory circuit 14 to store the information. Thereby, information on the measuring device that has measured the initial value is stored in the memory circuit 14 of the ultrasound probe 1” [0032]. Therefore, information related to the initial values of the transmitting/receiving sensitivity can be stored in the memory.); 
“calculates second feature values at the second time point based on the measured second reflected wave signals to set the second feature values as the information concerning the second reflected signals” (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management is performed, for example, during maintenance checkup by an operator such as a service person (manual measurement)” [0046] and “The system control circuit compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and determines whether the measurement, conditions need to be corrected” [0047]. In this case, a maintenance checkup is performed at a second time point after the first time point. Additionally, since the management measurement can be done to check for deterioration and the initial value can be compared with the measurement taken during the maintenance checkup, under broadest reasonable interpretation, the second reflected wave signals generated by the ultrasonic probe at a second time point can be used for inspection of deterioration of the sensitivity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Yoshiara so as to include the processing circuitry being configured to measure initial data relating to sensitivity of the ultrasonic probe including first reflected wave signals generate by the ultrasonic probe at a first time point during a period from a manufacture of the apparatus to shipment as disclosed in Fujita in order to determine whether or not the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ultrasonic probe has deteriorated such that quality images can be obtained with a properly functioning ultrasound probe.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yoshiara does not disclose “wherein the processing circuitry stores waveform information of the measured first reflected wave signals as the information concerning the first reflected wave signals in the memory at the first time point, calculates first feature values based on the waveform information stored in the memory at the second time point to include the first feature values in the information concerning the first reflected wave signals, calculates second feature values based on the measured second reflected wave signals at the second time point to set the second feature values as the information concerning the second reflected signals”.
Fujita discloses “wherein the processing circuitry stores waveform information of the measured first reflected wave signals as the information concerning the first reflected wave signals in the memory at the first time point” (“The initial value of the transmitting/receiving sensitivity is generally measured during a period after the manufacture of the ultrasound probe 1 until the shipment thereof. When the connector 13 has been connected to the main unit 2, the system control circuit 23 measures the initial value of the transmitting/receiving sensitivity (the measurement function 231). At this, time, the system control circuit 23 outputs measuring device information that can identify the main unit 2 as a measuring device to the memory circuit 14 to store the information. Thereby, information on the measuring device that has measured the initial value is stored in the memory circuit 14 in the ultrasound probe 1” [0032]. Therefore, the system stores information related to the initial value of the transmitting/receiving sensitivity. Furthermore, regarding storing waveform information, Fujita discloses “The reflected ultrasound and waves (reflected waves) reach the ultrasound transducer group 114 and are received. Each of the ultrasound transducers outputs a signal (RF signal) including the reflected waves to the transmitting/receiving circuit 21” [0035]. 
“calculates first feature values based on the waveform information stored in the memory at the second time point to include the first feature values in the information concerning the first reflected wave signals” (“Described below is management measurement for checking the deterioration of the transmitting/receiving sensitivity of the ultrasound probe 1. The management measurement is performed, for example, during maintenance checkup […]” [0046] and “Upon receipt of an operation by the operator, the system control circuit 23 reads, from the memory circuit 14, measuring device information indicating a measuring device in which the initial value has been measures” [0047]. Therefore, since the system control circuit can read measuring device information indicating a measuring device in which the initial value has been measured, under broadest reasonable interpretation, the first feature values had to have been calculated based on the waveform information stored in the memory at the second time point (i.e. corresponding to the maintenance checkup) to include the first feature values in the information concerning the first reflected wave signals.); and
“calculates second feature values based on the measured second reflected wave signals at the second time point to set the second feature values as the information concerning the second reflected signals” (“The system control circuit 23 compares the measuring device information indicating a measuring device in which the initial value has been measured with the measuring device information of the main unit 2 to which the ultrasound probe 1 is connected at the time of maintenance checkup, and determines whether the measurement conditions need to be corrected” [0047]. To be able to perform this comparison to determine whether the measurement conditions need to be corrected, under broadest reasonable interpretation, the processing circuitry had to have calculated second feature values (i.e. transmitting/receiving sensitivity) based on the measures second reflected wave signals at the second time point (i.e. maintenance checkup) to set the second feature values as the information concerning the second reflected signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound apparatus of Yoshiara to include the calculation of first and second feature values as taught by Fujita to determine whether the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ultrasonic probe has deteriorated such that quality images can be obtained with a properly functioning ultrasound probe.
Regarding claims 9 and 13, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Yoshiara does not teach “wherein the processing circuitry compares the information concerning the first reflected wave signals 25stored in the memory with the information concerning the second reflected wave signals and notifies, via a display, a user of a comparison result between the information concerning the- 75 - first reflected wave signals and the information concerning the second reflected wave signals” (Claim 9) and “wherein the processing circuitry determines whether the ultrasonic probe has deteriorated, based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals, and notifies the comparison result in accordance with a determination result indicating that the ultrasonic probe has deteriorated” (Claim 13).
Fujita teaches “wherein the processing circuitry compares the information concerning the first reflected wave signals 25stored in the memory with the information concerning the second reflected wave signals and notifies, via a display, a user of a comparison result between the information concerning the- 75 - first reflected wave signals and the information concerning the second reflected wave signals” (Claim 9) and “wherein the processing circuitry determines whether the ultrasonic probe has deteriorated, based on the information concerning the first reflected wave signals and the information concerning the second reflected wave signals, and notifies the comparison result in accordance with a determination result indicating that the ultrasonic probe has deteriorated” (Claim 13) (“The system control circuit 23 evaluates the degree of the deterioration of the ultrasound probe 1 based on the threshold value L1 determined in advance (the evaluation function 233). At this time, the system control circuit 23 reads the initial value D1 and the threshold value L1 from the memory circuit 12, and counts the number of channels in which the transmitting/receiving sensitivity D2 is below the threshold line D3. […] The greater the number of channels where the transmitting/receiving sensitivity is below the threshold line D3, the more the transmitting/receiving sensitivity of the ultrasound probe 1 has deteriorated. FIG. 8 is a schematic diagram illustrating the difference D4 between the transmitting/receiving sensitivity D2 newly measured and the initial value D1” [0049] and “When the degree of deterioration exceeds a predetermined value, the system control circuit 23 determines the transmitting/receiving sensitivity as “Fail” in the pass/fail determination. […] The system control circuit 23 outputs the determination result to the display 3 to display it as an evaluation result” [0050] and “Meanwhile, in order to grasp the transition of the temporal deterioration, data on the degree of deterioration may be accumulated and stored in every maintenance checkup” [0051]. The “Fail” determination result output by the system control circuit 23 indicates that the degree of deterioration of the ultrasound probe exceeds a predetermined value and therefore constitutes a comparison result which indicates that the ultrasonic probe has deteriorated.
In order for the system control circuit 23 to access the initial value D1 of the sensitivity and the threshold value L1 when evaluating the degree of deterioration of the ultrasound probe, the system control circuit 23 (i.e. processing circuitry) had to have accessed information concerning the first reflected wave signals stored in the memory. Furthermore, each maintenance checkup collects information concerning the second reflected wave signals and the system control circuit 23 compares the newly measured transmitting/receiving sensitivity D2 to the initial value D1 (i.e. pertaining to the first reflected wave signals). Therefore, the processing circuitry (i.e. system control circuit 23) compares the information concerning the first reflected wave signals 25stored in the memory with the information concerning the second reflected wave signals. Furthermore, since the system control circuit 23 outputs the determination result of the degree of deterioration to the display, the processing circuitry notifies, via a display, a user of a comparison result between the information concerning the- 75 - first reflected wave signals and the information concerning the second reflected wave signals. Furthermore, the “Fail” determination result output by the system control circuit 23, notifies the comparison result in accordance with a determination result indicating that the ultrasonic probe had deteriorated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yoshiara to include the processing circuitry being configured to compare the first reflected wave signals and the second reflected wave signals and notify the user of the comparison in order to alert the user when the sensitivity of ultrasonic probe has deteriorated [Fujita: 0049]. Comparing an initial sensitivity value (i.e. D1) to a newly acquired sensitivity value (i.e. D2) is one of a finite number of techniques which can be used to determine the deterioration of sensitivity with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of evaluating the degree of deterioration of the ultrasound probe and notifying the user accordingly.
Regarding claims 11 and 12, due to their dependence on claims 1 and 11, respectively, these claims inherit the references disclosed therein. That being said, The combination of Yoshiara does not teach “wherein the memory stores a preset manufacture 20reference value, and the processing circuitry compares the manufacture reference value stored in the memory with the information concerning the second reflected wave signals, and notifies a user of a comparison result between the manufacture reference value and the information concerning 25the second reflected wave signals” (Claim 11) and “wherein the processing circuitry notifies the user of a- 76 - timing at which the information concerning the second reflected wave signals do not reach the manufacture reference value” (Claim 12). 
Fujita teaches “wherein the memory stores a preset manufacture 20reference value” (Claim 11) (“The amplitude value obtained corresponds to the transmitting/receiving sensitivity in the relevant channel. The system control circuit 23 obtains the amplitude value as an initial value for each channel. Further, in the case of initial value measurement, the system control circuit 23 makes a pass/fail determination on the transmitting/receiving sensitivity based on a predetermined design value, and outputs data-indicating the initial value, the pass/fail determination result, and the measurement data and time to the memory circuit 14 to store the data” [0039]. In order for the system control circuit 23 to make a pass/fail determination on the initial transmitting/receiving sensitivity value (i.e. initial measurement value) for each channel based on a predetermined design value, the memory had to have stored a preset manufacture reference value (i.e. a predetermined design value) for the transmitting/receiving sensitivity.
“and the processing circuitry compares the manufacture reference value stored in the memory with the information concerning the second reflected wave signals, and notifies a user of a comparison result between the manufacture reference value and the information concerning 25the second reflected wave signals” (Claim 11) (“The system control circuit 23 evaluates the degree of the deterioration of the ultrasound probe 1 based on the threshold value L1 determined in advance (the evaluation function 233). At this time, the system control circuit 23 reads the initial value D1 and the threshold value L1 from the memory circuit 12, and counts the number of channels in which the transmitting/receiving sensitivity D2 is below the threshold line D3. […] The greater the number of channels where the transmitting/receiving sensitivity is below the threshold line D3, the more the transmitting/receiving sensitivity of the ultrasound probe 1 has deteriorated. FIG. 8 is a schematic diagram illustrating the difference D4 between the transmitting/receiving sensitivity D2 newly measured and the initial value D1” [0049] and “When the degree of deterioration exceeds a predetermined value, the system control circuit 23 determines the transmitting/receiving sensitivity as “Fail” in the pass/fail determination. […] The system control circuit 23 outputs the determination result to the display 3 to display it as an evaluation result” [0050]. When an ultrasonic probe has deteriorated, the sensitivity of that ultrasonic probe inherently does not reach a manufacture reference value (i.e. the predetermined design value). In this case, in order for the system control circuit to evaluate the degree of deterioration of the ultrasound probe, the processing circuitry must compare the manufacture reference value (i.e. the predetermined design value corresponding to the sensitivity/threshold value determined in advance) with the information concerning the second reflected wave signal (i.e. the newly measured transmitting/receiving sensitivity D2; see Fujita [0048]). The “Fail” determination result output by the system control circuit 23 to the display indicates that the degree of deterioration of the ultrasound probe exceeds a predetermined value (i.e. a manufacture reference value) and therefore constitutes a comparison result which indicates that the ultrasonic probe has deteriorated.);
“wherein the processing circuitry notifies the user of a- 76 - timing at which the information concerning the second reflected wave signals do not reach the manufacture reference value” (Claim 12) (“Meanwhile, in order to grasp the transition of the temporal deterioration, data on the degree of deterioration may be accumulated and stored in every maintenance checkup. In this case, the system control circuit 23 outputs data indicating the transmitting/receiving sensitivity D2 measured, the pass/fail determination result, and the measurement date and time to the memory circuit 14 to store the data each time the transmitting/receiving sensitivity is measured and the pass/fail determination is made” [0051]. In order to perform a maintenance checkup, a second reflected wave signal must have been transmitted. Furthermore, determination result (see [0050]) in this case, is associated with a specific maintenance checkup conducted at a specific measurement date and time. In this case, in order to grasp the transition of the temporal deterioration, under broadest reasonable interpretation, it is necessary to provide the user with a notification regarding the sensitivity (i.e. the transmitting/receiving sensitivity D2) associated with the measurement date and time at which each of the maintenance checkups were conducted. Therefore, since the system control circuit 23 outputs data indicating the transmitting/receiving sensitivity D2, the pass/fail determination result and the measurement date and time (i.e. a timing), the transition of the temporal deterioration of the ultrasonic probe is grasped (i.e. determined), and the system control circuit 23 outputs the determination result to the display, the processing circuitry performs the step of notifying a user of a timing (i.e. date and time) at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic diagnostic apparatus of Yoshiara so as to include the processing circuitry being configured to store a preset manufacture reference value, compare the manufacture reference value to the second reflected waves signals and notify the user of a timing at which the information concerning the reflected wave signals do not reach the manufacture reference value as disclosed in Fujita in order to determine whether or not the transducers of the ultrasonic probe are functioning properly. According to Fujita, “the sensitivity of the ultrasound probe deteriorates with use […] The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [Fujita: 0004]. When the initial sensitivity of the ultrasound probe is measured in the period after the manufacture of the ultrasound probe, but prior to its shipment and stored, the initial sensitivity can be compared to later sensitivity measurements to determine whether deterioration has occurred. Combining the prior art elements according to known techniques would yield the predictable result of determining whether the ultrasonic probe has deteriorated such that quality images can be obtained with a properly functioning ultrasound probe.
Regarding claim 16, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Yoshiara does not teach “wherein the processing circuitry selects a channel whose transmission/reception sensitivity is to be measured based on a contribution to image quality”.
Fujita teaches “wherein the processing circuitry selects a channel whose transmission/reception sensitivity is to be measured based on a contribution to image quality” (“The deterioration of the sensitivity of the ultrasound probe may degrade the image quality of an ultrasound image to be generated” [0004], “FIG. 5 is a schematic diagram illustrating the transmitting/receiving sensitivity for each channel according to the embodiment. An initial value D1 representing the transmitting/receiving sensitivity obtained for each channel is stored in the memory circuit 14” [0039] and “The system control circuit 23 measures a new transmitting/receiving sensitivity for each channel by the same processing as in the initial measurement of the transmitting/receiving sensitivity” [0047] and “The transmitting/receiving sensitivity deteriorates individually in each channel, and does not deteriorate uniformly in all channels” [0048]. In this case, each of the channels of the ultrasound probe contributes to the image quality of the ultrasound image generated and deteriorates individually. Since the system control circuit 23 measures an initial and new transmitting/receiving sensitivity for each channel, the processing circuitry (i.e. control circuit 23) selects a channel whose transmission/reception sensitivity is to be measured based on a contribution to image quality.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yoshiara to include the processing circuitry selecting a channel whose transmission/reception sensitivity is to be measures based on a contribution to image quality as disclosed in Fujita in order to determine the degree to which the ultrasound probe has deteriorated [Fujita: 0049]. Each of the channels in an ultrasound probe contributes to image quality of an ultrasound image differently depending on how much that channel has deteriorated. Measuring transmission/reception sensitivity of a channel is one of a finite number of techniques which can be used to determine the deterioration of an ultrasound probe with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of measuring the transmitting/receiving sensitivity of the ultrasound probe in order to evaluate its deterioration.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara et al. US 20150087985 A1 "Yoshiara", Fujita US 20170290567 A1 “Fujita” and Sakurai et al. US 20030199794 A1 “Sakurai” as applied to claims 1-9 and 11-16 above, and further in view of Kitchens, II et al. US 20170090024 A1 “Kitchens”.
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Yoshiara discloses “wherein the processing circuitry further stores 5the information concerning the second reflected wave signals in the memory” (“The image memory 15 also can store therein the reflected wave data output from the transmitter/receiver 11” [0040]. Additionally, Yoshiara discloses “the transmitter/receiver 11 according to the first embodiment performs a first set of ultrasound transmission/reception and a second set of ultrasound transmission/reception” [0059]. Since the transmitter/receiver 11 can acquire a second set of ultrasound transmission/reception (i.e. second reflected wave signals) and the image memory 15 can store the reflected wave data output from the transmitter/receiver 11, under broadest reasonable interpretation, the control unit 17 (i.e. the processing circuitry) had to have been configured to store information concerning the second reflected wave signals in the memory.).
The combination of Yoshiara, Fujita and Sakurai does not disclose that the processing circuitry “measures third reflected wave signals generated by the ultrasonic probe at a third time point after the second time point”; that the processing circuitry “compares at least one of the information concerning the first reflected wave signals 10and the information concerning the second reflected wave signals stored in the memory with the information concerning the third reflected wave signals”; or that processing circuitry “notifies a user of a comparison result between at least one of the information concerning the first reflected wave signals and 15the information concerning the second reflected wave signals with the information concerning the third reflected wave signals”. 
Kitchen discloses that the processing circuitry “measures third reflected wave signals generated by the ultrasonic probe at a third time point after the second time point” (“the control system may be further configured to acquire third image data generated by the ultrasonic sensor array. The third image data may, for example correspond to at least one third reflected ultrasonic wave received by at least a portion of the target object […]” [0066]. Therefore, a third reflected wave signal can be generated by the ultrasonic sensor array (i.e. located within the ultrasonic probe) at a third time point after the second time point.); 
that the processing circuitry “compares at least one of the information concerning the first reflected wave signals 10and the information concerning the second reflected wave signals stored in the memory with the information concerning the third reflected wave signals” (“[…] If the first, second and third image data are obtained at different times, such changes may, for example, be detected by comparing feature sizes, arrangements, etc., indicated by the third image data with feature sizes, arrangements, etc., indicated by the first image data and/or the second image data“ [0066]. Since changes can be detected by comparing the third image to the first or second image, under broadest reasonable interpretation, the processing circuitry had to have been configured to perform a comparison between at least one of the information concerning the first reflected wave signals 10and the information concerning the second reflected wave signals stored in the memory, as disclosed in Yoshiara, with the information concerning the third reflected wave signals obtained in Kitchens.); and 
That the processing circuitry “notifies a user of a comparison result between at least one of the information concerning the first reflected wave signals and 15the information concerning the second reflected wave signals with the information concerning the third reflected wave signals” (“A temporal change of this type may be referred to herein as a “temporal-based feature difference”. According to some implementations, a liveliness indicator may be generated based on the temporal-based feature difference” [0066]. Since a liveliness indicator can be generated, under broadest reason, this liveliness indicator notifies a user of a comparison result between at least one of the information concerning the first reflected wave signals and 15the information concerning the second reflected wave signals with the information concerning the third reflected wave signals.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yoshiara and Fujita to include the measuring of a third reflected signal to assess the quality of the images produced at a third instance in time. The more an ultrasound probe is used the greater the chance that the image(s) obtained with that transducer will become deteriorated in terms of quality. By comparing the reflected wave signals acquired at a third time point (i.e. third reflected wave signals) in time to reflected wave signals acquired at a first point or second time point (i.e. first and second reflected wave signals) the operator can determine whether the quality of the image has decreased. With this information in mind the operator can then determine whether it is appropriate to continue utilizing the ultrasound probe to collect patient data. 
Response to Arguments
Applicant’s arguments, see Remarks page 8-10, filed 06/09/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive. 
Regarding claims 1, 14 and 15, the examiner acknowledges that the applicant has amended claims 1, 14 and 15 to recite “notify a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe” (Claims 1 and 14) and “a process of notifying a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe” (Claim 15).
The examiner respectfully asserts that the secondary reference of Fujita teaches these limitations. Specifically, the examiner refers the applicant to paragraphs [0050-0051] cited above which state that the system control circuit 23 outputs data to a display and outputs data indicating the transmitting/receiving sensitivity D2 measured, the pass/fail determination result, and the measurement date and time to the memory circuit 14 to store the data each time the transmitting/receiving sensitivity is measured and the pass/fail determination is made to grasp the transition of the temporal deterioration. 
The examiner respectfully asserts that in order to grasp the transition of the temporal deterioration of the ultrasonic probe, it is necessary to provide the user with a notification regarding the sensitivity (i.e. the transmitting/receiving sensitivity D2) associated with the measurement date and time at which each of the maintenance checkups were conducted. Therefore, the system control circuit 23 performs the step of notifying a user of a timing at which the information concerning the second reflected wave signals does not reach a manufacture reference value based on a deterioration tendency of the sensitivity of the ultrasonic probe.
Regarding newly added claim 16, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iimura et al. US 20140126791 A1 “Iimura” is pertinent to the applicant’s disclosure because it discloses “When it is judged that a transducer of the ultrasound probe 12 has deteriorated, the alert information creating part 36 creates alert information (alarm) on the basis of the judgement of the judging part 34, and the display part 28 displays the alert information” [0054].
Gupta et al. US 6370480 B1 “Gupta” is pertinent to the applicant’s disclosure because it discloses “In one embodiment, the data is loaded into memory 22 from storage device 34. The loaded data include a gold standard image representation of the selected standard phantom acquired by the same model machine as the machine to be tested by the user […] The gold standard dada has been previously collected under ideal conditions by a machine tuned to recommended factory settings, and adjusted to the same conditions as input to system control 101 by the user” [Column 7, Lines 7-17].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

                                                                                                                                                                                                       /JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793